Citation Nr: 0022833	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  92-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for a dental disorder due 
to trauma for the purpose of obtaining Class II(a) VA 
outpatient dental treatment.

Entitlement to Class III (adjunct) VA outpatient dental 
treatment.

Entitlement to payment or reimbursement for unauthorized 
dental expenses for private treatment rendered on October 29 
and November 20, 1991.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from February 1941 to June 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from 1992 VA decisions that denied the veteran's claims for 
service connection for a dental disorder due to trauma for 
the purpose of obtaining class II(a) and/or Class III VA 
outpatient dental treatment.  In a July 1994 decision, the 
Board denied the claims.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) and he was represented by 
Charles Bridges and Albert Carter, lawyers, during the 
proceedings before the Court.

In a June 1995 joint motion to the Court, the parties 
requested that the July 1994 Board decision be vacated and 
the case remanded for further development and readjudication, 
and for adjudication of the additional issue of the veteran's 
entitlement to payment or reimbursement for unauthorized 
dental expenses for private treatment rendered on October 29 
and November 20, 1991.  In a June 1995 order, the Court 
granted the parties' motion and the case was thereafter 
returned to the Board.

In July and August 1995 letters, the Board asked the lawyers 
whether they would continue to represent the veteran before 
the Board.  In an October 1995 letter, the Board notified the 
veteran that no reply to these letters had been received from 
his lawyers and asked him to clarify his representation.  In 
correspondence received from the veteran in November 1995, he 
notified the Board that the lawyers were no longer 
representing him and that he would now be represented by the 
American Legion.  A December 1995 written argument was 
received from the representative.





The Board remanded the case to the RO for further development 
in January 1996, July 1997, and January 1999.

Additional dental and other records were recently received at 
the Board in May, July and August 2000, and the veteran 
submitted statements along with this evidence indicating that 
he was waiving his right to have it initially considered 
by the RO.  38 C.F.R. § 20.1304 (1999).  Some of the evidence 
was duplicative of evidence that was already of record.  
However, some was not, including a July 2000 statement from a 
private dentist that will be addressed later in this 
decision.


FINDINGS OF FACT

1.  Service connection is currently in effect for duodenal 
ulcer, rated 20 percent.

2.  There is no indication the veteran actually engaged in 
combat with the enemy while in service.

3.  He does not have a dental condition associated with and 
aggravating his service-connected disability.

4.  He did not sustain dental trauma while in service.

5.  His dental treatment at a private medical facility on 
October 29 and November 20, 1991, was not authorized by VA.

6.  The dental treatment on October 29 and November 20, 1991, 
did not involve an emergent situation.



CONCLUSIONS OF LAW

1.  The criteria for service connection of a dental disorder 
for the purpose of obtaining Class II(a) VA outpatient dental 
treatment are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 17.161 (previously 
17.123, reclassified as of May 13, 1996).

2.  The criteria for obtaining Class III VA outpatient dental 
treatment are not met.  38 U.S.C.A. § 1712 (West 1991 & Supp. 
2000); 38 C.F.R. § 17.161 (previously 17.123, reclassified as 
of May 13, 1996).

3.  Not all the criteria for VA payment or reimbursement of 
unauthorized dental expenses for private treatment rendered 
on October 29 and November 20, 1991, are met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 
(previously 17.80, reclassified as of May 13, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Dental Disorder 
due to Trauma for the Purpose of Obtaining Class II(a) VA 
Outpatient Dental Treatment and Entitlement to Class III VA 
Outpatient Dental Treatment

The veteran alleges that he received wounds to the lower 
right side of his face and teeth numbers 30 and 31 on March 
6, 1944, while in combat in England.  He also alleges that he 
sustained wounds to his left eyebrow and temple area in 
that same incident, and that he and his crew received 
treatment for their injuries shortly thereafter at the 8th 
Air Force 448 Bomb Group Base Hospital which was located in 
nearby Norwich, England.  The records concerning his service 
show that he received a tetanus shot on March 6, 1944, and 
that he was in England at the time.  But a copy of his 
enlistment record and report of separation indicates that he 
did not receive any wounds in action (item #34, in 
particular, list "none" pertaining to this).  And this 
document also does not indicate that he participated in any 
battles and campaigns (item 32 list "none" pertaining to 
this), and the types of commendations and citations that he 
did receive (which are listed in item 33 of this document) 
do not denote combat participation, per se, either.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Service dental and medical records do not show that the 
veteran was treated for residuals of dental trauma or other 
conditions related to combat.  Reports of the veteran's 
dental examinations while in service show that tooth number 
30 was missing prior to March 6, 1944, and are unclear as to 
the status of tooth number 31.  These records do not show 
that the veteran sustained dental trauma.

A review of the record shows that service connection is in 
effect for duodenal ulcer.  This condition has been rated 
20 percent disabling, effective from January 1963.

VA dental records show that the veteran was authorized dental 
treatment on various occasions.  These records reveal that 
dental treatment was authorized on separate occasions and 
that dental treatment was not authorized on a continuing 
basis.

Private dental records show that the veteran received dental 
treatment on October 29 and November 20, 1991.  The evidence 
does not show that he obtained VA authorization for this 
treatment.  A VA medical opinion dated in February 1992 notes 
that this treatment was not considered necessary as adjunct 
to the veteran's duodenal ulcer.

The private dentist who treated the veteran on October 29 and 
November 20, 1991, alleged in a July 1993 statement that the 
veteran's oral health had an adverse affect on his ability to 
perform adequate digestion in conjunction with his duodenal 
ulcer.  The private dentist further commented that there was 
no denying the veteran must be able to properly macerate his 
meals to aid digestion and that chronic dental pain would not 
allow him to chew properly.  The private dentist expressed 
concern over tooth #14, which was possibly abscessed, and 
indicated the veteran had a free-ended partial lower denture 
that provided all posterior occlusion and must be maintained 
so that he tolerates its use in function.

That same private dentist alleged in a subsequent statement 
in October 1994 that the veteran had sustained dental trauma 
while serving in World War II and that he still had residuals 
("manifests oral sequelae" even today) as a result of that 
incident.  And as to his current symptoms, specifically, the 
private dentist indicated the veteran's chief complaint was 
related to excessive salivary flow with reported drooling 
from the right corner of his mouth.  The private dentist went 
on to note that this condition was chronic, that medication 
did not appear to be responsible for it, and that the veteran 
had diminished muscle tone on the involved side that was 
possibly secondary to the dental trauma in service.

In October 1996, a VA dentist reviewed all of the veteran's 
pertinent dental and medical records.  And in response to the 
question of whether the veteran's treatment on October 29 and 
November 20, 1991, involved a medical emergency or if delay 
would have been hazardous to his life or health, the VA 
dentist indicated that the dental treatment on October 29, 
1991, appeared to be for routine dental examination with 
cleaning and X-rays.  And as for the dental treatment on 
November 20, 1991, the VA dentist indicated that it was for 
routine placement of restorations on various teeth (#'s 6, 11 
& 22) and adjunct partial denture.  Consequently, based on 
the nature of the treatment on those dates, the VA dentist 
concluded that the veteran's duodenal ulcer disease had no 
bearing on his dental problems and similarly the dental 
problems had no relationship to his duodenal ulcer.

A private dentist has since indicated in a July 2000 
statement, which the Board received in August 2000, that he 
had seen the veteran in consultation earlier that day for 
fractures of teeth #'s 28 and 26, that he recommended the 
veteran have these teeth extracted and added to his existing 
partial denture, and that this would be the conservative 
option of treatment, but still acceptable, noting that a new 
partial could be fabricated in the future.

The veteran's claims discussed in this section of the Board's 
decision and in section II below are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.161 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the veteran 
asserts that he sustained dental trauma in combat with the 
enemy during World War II, but a service document indicates 
that he has no combat wounds.  Nor do service documents show 
that he received decorations that denote combat 
participation.  Nor do the service medical and dental records 
show that the veteran was treated for residuals of dental 
trauma or other conditions related to combat.  Under the 
circumstances, the Board finds that the evidence does not 
show that the veteran engaged in combat with the enemy during 
World War II.  Hence, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.  See VAOPGCPREC 12-99 
(Oct. 18, 1999).

The service medical and dental records do not show the 
presence of a dental condition due to trauma and the post-
service dental records do not link the veteran's current 
dental problems to trauma in service.  And this includes the 
recent statement in July 2000 from his private dentist who 
did not give any comments or opinions whatsoever on the 
etiology of any of the dental conditions that he has treated.  
The private dentist indicated the veteran has "fractures" 
of two teeth (#'s 28 & 26), but did not give any indications 
at all of the possible causes for this.  And although the 
veteran's other private dentist who earlier submitted the 
statements in July 1993 and October 1994 indicated the 
presence of oral problems related to dental trauma in 
service, that opinion appears to have been based mostly, if 
not entirely, on a completely unsubstantiated history (of 
dental trauma in service) that was reported by the veteran, 
himself.  But the veteran's self-reported history of trauma 
in service is not otherwise corroborated by the actual 
records concerning his service, which do not reflect that he 
sustained trauma of any sort, much less dental.  Indeed, the 
records concerning his service expressly rule this out-
noting that he did not sustain any wounds in action, that he 
did not participate in any battles and campaigns, and that he 
did not receive any commendations or citations that 
might otherwise be indicative of participation in combat 
against enemy forces.  And furthermore, the private dentist 
did not provide any discussion of the medical basis for his 
conclusions of a relationship between the current conditions 
and service.  Thus, his opinion is not sufficiently probative 
to warrant service connection and entitlement to VA 
outpatient dental treatment-particularly in light of the 
opinion of the VA dentist to the contrary who reviewed the 
entire record and did not limit his opinion or discussion to 
only information provided by the veteran, himself.  Thus, 
under these circumstances, the medical opinion of the VA 
dentist is far more probative than those to the contrary.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993).

In deciding whether the veteran has a dental condition 
attributable to his service in the military, including dental 
trauma purportedly sustained therein, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly difficult when, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  But here, for the reasons discussed 
above, there is a reasonable basis for favoring the opinion 
of the VA dentist over that of the private dentist to the 
contrary.  And since, absent that opinion, there is no 
medical or dental evidence of dental trauma in service, and 
no medical or dental evidence linking a current dental 
condition to dental trauma in service, the Board finds that 
the preponderance of the evidence is against the claim for 
dental trauma for the purpose of receiving Class II(a) VA 
outpatient dental treatment.

With regard to the claim for Class III VA outpatient dental 
treatment, a February 1992 professional determination by an 
authorizing VA physician indicates that the veteran's dental 
treatment on October 29 and November 20, 1991, was not 
considered necessary as adjunct to his service-connected 
duodenal ulcer.  The dentist who performed the dental 
treatment on those dates disagrees with this opinion, and 
alleges that the treatment was necessary in order to enable 
the veteran to properly macerate his meals to aid digestion.  
In October 1996, however, a VA dentist reviewed the veteran's 
records in their entirety, including the favorable opinion of 
the private dentist, and concluded that the dental treatment 
on the dates in question was merely a "routine" examination 
(involving cleaning, X-rays, etc.) and that the veteran's 
dental conditions on those dates had no relationship 
whatsoever to his duodenal ulcer disease.

And after consideration of all of the evidence, for and 
against this claim, the Board finds that the February 1992 
and October 1996 opinions of the VA physician and dentist-
which collectively indicate that the veteran's dental 
conditions on October 29 and November 20, 1991, were not 
associated with or aggravating the service-connected duodenal 
ulcer disease-are more persuasive than the opinion from the 
treating dentist to the contrary because the VA opinions were 
based on a comprehensive review of all of the pertinent 
records and contained a discussion of the exact nature of the 
dental treatment that was provided on those dates, 
in particular, as it related to the specific service-
connected disability at issue.  Conversely, the opinion of 
the treating dentist to the contrary was much more broad 
sweeping and conclusory, and the specific tooth (#14) 
mentioned by the private dentist as the most cause for his 
concern is not one of the two teeth (#'s 30 & 31) that the 
veteran alleges that he sustained dental trauma to during 
service.  In fact, these two teeth are located on the 
opposite side of his mouth.  Hence, the Board finds that the 
veteran's dental conditions on the dates in question were not 
associated with or aggravating the service-connected duodenal 
ulcer disease and, therefore, that the preponderance of the 
evidence is against the claim for Class III VA outpatient 
dental treatment.  See, e.g., Grover v. West, 
12 Vet. App. 109, 112 (1999); Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 
5 Vet. App. 177, 180 (1995); Miller v. West, 
11 Vet. App. 345, 348 (1998).


II.  Entitlement to Payment or Reimbursement for Unauthorized 
Dental Expenses for Private Treatment on October 29 and 
November 20, 1991

VA records reveal that the veteran was authorized dental 
treatment for individual dental conditions and that dental 
treatment was not authorized on an ongoing basis.  Under the 
circumstances, the various VA provisions with regard to due 
process and predetermination notices prior to termination or 
reduction of benefits cited by the Court in Grovhoug v. 
Brown, 7 Vet. App. 209 (1994), are not for application in 
this case.  The evidence suggests that the veteran only had a 
mistaken belief that he had VA authorization for ongoing 
dental treatment, but this is of no benefit to him in this 
case.  Since he received no VA authorization for his non-VA 
dental treatment on October 29 and November 20, 1991, he can 
only prevail in his claim if he satisfied the law pertaining 
to unauthorized medial services.  Smith v. Derwinski, 2 Vet. 
App. 378 (1992); St. Patrick Hospital v. Principi, 4 Vet. 
App. 55 (1993).

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (previously 17.80, 
reclassified as of May 13, 1996).
As noted earlier, the veteran's dental conditions on October 
29 and November 20, 1991, were not associated with or 
aggravating his service-connected duodenal ulcer.  However, 
aside from that, he still would also have to satisfy the 
other two criteria for VA to pay or reimburse him for those 
dental expenses-namely, there must have been a medical 
emergency such that a VA facility was not feasibly available.  
And there is no indication this was the case in either of 
those instances.  The October 1996 VA dental opinion 
indicates the veteran's dental conditions did not involve an 
emergent situation, and there is no competent medical or 
dental evidence to rebut this opinion.  Even the private 
dentist who provided that treatment has not alleged that it 
was emergent, nor does any of the other evidence of record.

Since there is no medical or dental evidence showing that 
there was a medical emergency requiring or necessitating the 
veteran's dental treatment on October 29 and November 20, 
1991, all the criteria of 38 U.S.C.A. § 1728 for payment or 
reimbursement of the dental expenses for that treatment are 
not met.  And since the preponderance of the evidence is 
against this claim, as well as those decided earlier, the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a dental disorder due to trauma for 
the purpose of obtaining Class II(a) VA outpatient dental 
treatment is denied.

Entitlement to Class III VA outpatient dental treatment is 
denied.

Payment or reimbursement for unauthorized dental expenses for 
private treatment rendered on October 29 and November 20, 
1991, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals
 


